DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mcdevitt et al. (“Mcdevitt”)(US 2021/0069750).
Mcdevitt  (fig. 2-11) teaches a rock processing plant, comprising:
(re: claim 14) a machine frame (103; fig. 2);
a screening unit (202) supported on the machine frame, the screening unit including at least first and second screen decks offset from each other in a vertical direction, the first and second screen decks having first and second screen deck discharge areas, respectively (fig. 5, 6 and 9 showing screen decks near 501, 502; para. 51, 57-58, 62);

 a mechanical actuator connected between the machine frame and the transport device, the mechanical actuator being configured to move the transport conveyor belt feed area of the transport device between a first control position wherein only the first screen deck discharge area coincides with the transport conveyor belt feed area, and a second control position wherein both of the first and second screen deck discharge areas coincide with the transport conveyor belt feed area (fig. 4-6 and para. 56-58 teaching an actuating cylinder 401 that is pivotally coupled to carrier frame 211 and pivot element of screen support frame 212, wherein actuating element adjusts inclination of screening unit—and thus deck discharge area--via angled slot 403; see also fig. 9 and para. 62 teaching a “drive means” to move transport conveyor 205 from a first and second work position for, wherein drive means may lift or lower in both vertical as well as “forward or backward” directions); 
 wherein the mechanical actuator is configured to move the transport conveyor belt feed area between the first and second control positions in both the vertical direction and the transport direction (Id.).

Allowable Subject Matter
Claims 15-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

Jcr



---
September 13, 2021